This case comes before us on petition for writ of certiorari by the State, on relation of the Attorney General, to review and revise the opinion and judgment of the Court of Appeals in the case of Tom Sexton v. State, 196 So. 742. The writ must be denied.
In view of the fact that there may be another trial of this case in the circuit court, we deem it proper to here say, that we do not approve what is said in the opinion of the Court of Appeals with reference to there being a difference in legal *Page 663 
meaning between a "highway" and a "public highway." The distinction attempted to be pointed out by the Court of Appeals between a "highway" and a "public highway" does not exist. "The term 'highway' is the generic term for all kinds of public ways * * *, and the phrase 'public highway' is a tautological expression, since all highways are necessarily public." State v. District Court of Fourteenth Judicial Dist. in and for Broadwater County, 80 Mont. 228, 260 P. 134, 135; Omaha 
Council Bluffs St. Ry. Co. v. City of Omaha, 114 Neb. 483,208 N.W. 123; Canard v. State, 174 Ark. 918, 298 S.W. 24; Southern Ry. Co. v. Combs, 124 Ga. 1004, 53 S.E. 508; New Deemer Mfg. Co. v. Kilpatrick, 129 Miss. 268, 92 So. 71; Schlesinger v. City of Atlanta, 161 Ga. 148, 129 S.E. 861.
With the opinion of the Court of Appeals thus corrected, writ denied.
All the Justices concur.